         Case 2:17-cv-02517-NIQA Document 57 Filed 12/23/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
LISA NEWMAN, et al.                            :    CIVIL ACTION
         Plaintiffs                            :
                                               :    NO. 17-2517
       v.                                      :
                                               :
THE CITY OF PHILADELPHIA, et al.               :
          Defendants                           :

                                          ORDER

       AND NOW, this 23rd day of December 2020, upon consideration of the motion for

summary judgment filed by Defendant Shannon Coolbaugh (“Defendant”), [ECF 39], Plaintiffs’

opposition thereto, [ECF 44], Defendant’s reply, [ECF 48], and Plaintiffs’ sur-reply, [ECF 53], it

is hereby ORDERED that, for the reasons set forth in the accompanying Memorandum Opinion,

Defendant’s motion for summary judgment is DENIED.



                                             BY THE COURT:

                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
